 1 NOTICE: This opinion is subject to formal revision before publication in the Board volumes of NLRB decisions. Readers are requested to notify the Executive Secretary, National Labor Relations Board, rors so that corrections can be included in the bound volumes. Simon Duplex, Inc. and United Mine Workers of America, AFL±CIO. Case 8±CA±28325 September 6, 1996 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS BROWNING AND FOX Pursuant to a charge filed on June 10, 1996, the General Counsel of the National Labor Relations Board issued a complaint on June 21, 1996, alleging that the Respondent has violated Section 8(a)(5) and 
(1) of the National Labor Relations Act by refusing the Union's request to bargain and to furnish necessary cation in Case 8±RC±15280. (Official notice is taken of the ``record'' in the representation proceeding as de-
fined in the Board's Rules and Regulations, Secs. 102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343 (1982).) The Respondent filed an answer admitting in plaint. On August 12, 1996, the General Counsel filed a Motion for Summary Judgment. On August 14, 1996, 
the Board issued an order transferring the proceeding 
tion should not be granted. On August 28, 1996, the Respondent filed a response. Ruling on Motion for Summary Judgment In its answer the Respondent admits its refusal to bargain and to furnish the requested information, but 
attacks the validity of the certification on the basis of 
ceeding. All representation issues raised by the Respondent tation proceeding. The Respondent does not offer to 
viously unavailable evidence, nor does it allege any special circumstances that would require the Board to ceeding. We therefore find that the Respondent has not raised any representation issue that is properly litigable 
in this unfair labor practice proceeding. See Pittsburgh Plate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941). ing a hearing with respect to the Union's request for mation from the Respondent: A list of employees, information regarding the 
wages and benefits being paid employees, a list of employee classifications and qualifications, and 
copies of the employee handbook, retirement plan, and medical benefits plan. ent refused to provide this information to the Union. 
Further, although the Respondent's answer denies that the information requested is necessary and relevant to resentative of the unit employees, it appears to do so 
tified. In any event, it is well established that such in-nished on request. See, e.g., The Trustees of the Ma-sonic Hall, 261 NLRB 436 (1982); and cal Corp., 233 NLRB 109 (1977). Accordingly, we grant the motion for Summary Judgment. On the entire record, the Board makes the following FINDINGS OF FACT I. JURISDICTION poration, with an office and place of business in Dover, Ohio, has been engaged in the manufacture of truck chassis. Annually, the Respondent in conducting is business operations described above, sells and ships from its Dover facility goods valued in excess of 
$50,000 directly to points outside the State of Ohio. We find that the Respondent is an employer engaged in commerce within the meaning of Section 2(6) and tion within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES A. The Certification Following the election held September 21, 1995, the ees in the following appropriate unit: All full-time and regular part-time production, 
ployed by the Employer at 120 Deeds Drive, ployees and all guards and supervisors as defined 
in the Act. The Union continues to be the exclusive representative 
under Section 9(a) of the Act. B. Refusal to Bargain Since March 27, 1996, the Union has requested the Respondent to bargain and to furnish information, and, since April 22, 1996, the Respondent has refused. We 322 NLRB No. 21  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD find that this refusal constitutes an unlawful refusal to bargain in violation of Section 8(a)(5) and (1) of the 
Act. CONCLUSION OF LAW By refusing on and after April 22, 1996, to bargain with the Union as the exclusive collective-bargaining 
representative of employees in the appropriate unit and 

mation, the Respondent has engaged in unfair labor 
practices affecting commerce within the meaning of 
Section 8(a)(5) and (1) and Section 2(6) and (7) of the 
Act. REMEDY tion 8(a)(5) and (1) of the Act, we shall order it to 
cease and desist, to bargain on request with the Union, 

derstanding in a signed agreement. We also shall order 
the Respondent to furnish the Union the information 
requested. ices of their selected bargaining agent for the period 


spondent begins to bargain in good faith with the 
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328 
F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817 
(1964); Burnett Construction Co., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965). ORDER The National Labor Relations Board orders that the 
cers, agents, successors, and assigns, shall 1. Cease and desist from (a) Refusing to bargain with United Mine Workers of America, AFL±CIO, as the exclusive bargaining 
representative of the employees in the bargaining unit, 
and refusing to furnish the Union information that is 
relevant and necessary to its role as the exclusive bar-
gaining representative of the unit employees. (b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. sive representative of the employees in the following 
ment, and if an understanding is reached, embody the understanding in a signed agreement: All full-time and regular part-time production, 
ployed by the Employer at 120 Deeds Drive, ployees and all guards and supervisors as defined 
in the Act. (b) Furnish the Union with the information that it requested on March 27, 1996. (c) Within 14 days after service by the Region, post at its facility in Dover, Ohio, copies of the attached notice marked ``Appendix.''1 Copies of the notice, on forms provided by the Regional Director for Region 8 
resentative, shall be posted by the Respondent and maintained for 60 consecutive days in conspicuous places including all places where notices to employees 
are customarily posted. Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material. In ings, the Respondent has gone out of business or 
closed the facility involved in these proceedings, the pense, a copy of the notice to all current employees 
and former employees employed by the Respondent at any time since June 10, 1996. (c) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a 
responsible official on a form provided by the Region attesting to the steps that the Respondent has taken to comply. Dated, Washington, D.C. September 6, 1996 llllllllllllllllll William B. Gould IV, Chairman llllllllllllllllll Margaret A. Browning, Member llllllllllllllllll Sarah M. Fox, Member (SEAL) NATIONAL LABOR RELATIONS BOARD 1 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ``Posted by Order of the National Labor Relations Board'' shall read ``Posted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order 
of the National Labor Relations Board.''  SIMON DUPLEX 3 APPENDIX NOTICE TO EMPLOYEES•POSTED BY ORDER OF THE•NATIONAL LABOR RELATIONS BOARD•An Agency of the United States Government•The National Labor Relations Board has found that we 
dered us to post and abide by this notice. WE WILL NOT refuse to bargain with United Mine 
resentative of the employees in the bargaining unit, 
and WE WILL NOT 

ees. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL, on request, bargain with the Union and put in writing and sign any agreement reached on 
terms and conditions of employment for our employees in the bargaining unit: All full-time and regular part-time production, 
ployed by us at 120 Deeds Drive, Dover, Ohio, fessional employees, technical employees and all guards and supervisors as defined in the Act. WE WILL furnish the Union with the information that it requested on March 27, 1996. SIMON DUPLEX, INC. 